Name: Commission Regulation (EC) NoÃ 976/2009 of 19Ã October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services
 Type: Regulation
 Subject Matter: technology and technical regulations;  information and information processing;  marketing;  communications;  natural and applied sciences
 Date Published: nan

 20.10.2009 EN Official Journal of the European Union L 274/9 COMMISSION REGULATION (EC) No 976/2009 of 19 October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (1), and in particular Article 16 thereof, Whereas: (1) Directive 2007/2/EC lays down general rules for the establishment of the Infrastructure for Spatial Information in the European Community. Member States are required to establish and operate a network of services for the spatial data sets and services for which metadata have been created in accordance with that Directive. (2) In order to ensure the compatibility and usability of such services on the Community level, it is necessary to lay down the technical specifications and minimum performance criteria for those services with regard to the themes listed in Annexes I, II and III to Directive 2007/2/EC. (3) In order to ensure that public authorities and the third parties are given the technical possibility to link their spatial data sets and services to the Network Services, it is necessary to lay down the appropriate requirements for those services. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 22 of Directive 2007/2/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation sets out the requirements for the establishment and maintenance of the Network Services provided for in Article 11(1) of Directive 2007/2/EC (hereinafter the Network Services) and obligations related to the availability of those services to the public authorities of the Member States and third parties pursuant to Article 12 of that Directive. Article 2 Definitions For the purposes of this Regulation, the definitions set out in Part A of the Annex to Commission Regulation (EC) No 1205/2008 (2) shall apply. The following definitions shall also apply: 1. initial operating capability means the ability of a Network Service to provide full functionality without guaranteeing quality of service in conformity with the rules set out in Annex I to this Regulation or access to the service for all users through the INSPIRE geo-portal; 2. performance means the minimal level by which an objective is considered to be attained representing the fact how fast a request can be completed within an INSPIRE Network Service; 3. capacity means limit of the number of simultaneous service requests provided with guaranteed performance; 4. availability means probability that the Network Service is available; 5. response time means the time measured at the Member State service location, in which the service operation returned the first byte of the result; 6. service request means a single request to a single operation of an INSPIRE Network Service; 7. INSPIRE metadata element means a metadata element set out in Part B of the Annex to Regulation (EC) No 1205/2008; 8. publish means the operation to insert, delete or update INSPIRE metadata elements of resources in the Discovery Service 9. natural language means a language that is spoken, written, or signed by humans for general-purpose communication; 10. collect means an operation to pull INSPIRE metadata elements of resources from a source Discovery Service and to allow to create, delete or update the metadata of these resources in the target Discovery Service; 11. layer means a basic unit of geographic information that may be requested as a map from a server in accordance with EN ISO 19128. Article 3 Requirements for Network Services The Network Services shall be in conformity with the requirements concerning the quality of services set out in Annex I. In addition, each type of the Network Services shall be in conformity with the following: (a) as concerns the Discovery Services, the specific requirements and characteristics set out in Annex II; (b) as concerns the View Services, the specific requirements and characteristics set out in Annex III. Article 4 Access to the Network Services 1. Not later than 9 May 2011, Member States shall provide the Discovery and View Services with initial operating capability. 2. Not later than 9 November 2011, Member States shall provide the Discovery and View Services in conformity with this Regulation. Article 5 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 108, 25.4.2007, p. 1. (2) OJ L 326, 4.12.2008, p. 12. ANNEX I QUALITY OF SERVICE Third party Network Services linked pursuant to Article 12 of Directive 2007/2/EC shall not be taken into account in the quality of service appraisal to avoid the potential deterioration due to the cascading effects. The following quality of service criteria relating to performance, capacity and availability shall be ensured. 1. PERFORMANCE The response time for sending the initial response to a Discovery service request shall be maximum 3 seconds in normal situation. For a 470 Kilobytes image (e.g. 800 Ã  600 pixels with a colour depth of 8 bits), the response time for sending the initial response to a Get Map Request to a view service shall be maximum 5 seconds in normal situation. Normal situation represents periods out of peak load. It is set at 90 % of the time. 2. CAPACITY The minimum number of served simultaneous requests to a discovery service according to the performance quality of service shall be 30 per second. The minimum number of served simultaneous service requests to a view service according to the performance quality of service shall be 20 per second. 3. AVAILABILITY The probability of a Network Service to be available shall be 99 % of the time. ANNEX II DISCOVERY SERVICES PART A Search criteria In order to be in conformity with the minimum set of search criteria set out in Article 11(2) of Directive 2007/2/EC, the Discovery Service shall support searching with the INSPIRE metadata elements listed in Table 1 of this Annex. Table 1 Minimum search criteria INSPIRE metadata elements Keywords Keyword Classification of spatial data and services (For spatial data sets and spatial data set series) Topic category Classification of spatial data and services (For spatial data services) Spatial data service type The quality and validity of spatial data sets Lineage The quality and validity of spatial data sets Spatial resolution Degree of conformity with the implementing rules provided for in Article 7(1) of Directive 2007/2/EC Specification Degree of conformity with the implementing rules provided for in Article 7(1) of Directive 2007/2/EC Degree Geographical location Geographic bounding box Conditions applying to the access to and use of spatial data sets and services Conditions applying to access and use Conditions applying to the access to and use of spatial data sets and services Limitations on public access The public authorities responsible for the establishment, management, maintenance and distribution of spatial data sets and services Responsible party The public authorities responsible for the establishment, management, maintenance and distribution of spatial data sets and services Responsible party role The following INSPIRE metadata elements or set of elements shall be also available as search criteria: (a) Resource Title; (b) Resource Abstract; (c) Resource type; (d) Unique Resource Identifier; (e) Temporal Reference. To allow for discovering resources through a combination of search criteria, logical and comparison operators shall be supported. To allow for discovering resources based on the geographic location of the resource, the spatial operator listed in Table 2 shall be supported. Table 2 Operator Name Property Intersects Requires the geographic bounding box INSPIRE metadata element to intersect a defined area of interest PART B Operations 1. LIST OF OPERATIONS In order to be in conformity with Article 11(1) of Directive 2007/2/EC, the Discovery Service shall provide the operations listed in Table 3 of this Annex. Table 3 Operation Role Get Discovery Service Metadata Provides all necessary information about the service and describes service capabilities Discover Metadata The Discover Metadata operation allows requesting INSPIRE metadata elements of resources based on a query statement to be retrieved from the target Discovery Service In order to be in conformity with Article 12 of Directive 2007/2/EC, the Discovery Service shall support the operations listed in Table 4 of this Annex. Table 4 Operation Role Publish Metadata The Publish Metadata operation allows editing INSPIRE metadata elements of resources in the Discovery Service (push or pull metadata mechanisms). Editing meaning insert, update and delete Link Discovery Service The Link Discovery Service function allows the declaration of the availability of a Discovery Service for the discovery of resources through the Member State Discovery Service while maintaining the resource metadata at the owner location The request and response parameters of each operation complete the description of each operation and form an integral part of the Discovery Service technical specification. 2. GET DISCOVERY SERVICE METADATA OPERATION 2.1. Get Discovery Service Metadata Request 2.1.1. Get Discovery Service Metadata Request parameters The Get Discovery Service Metadata Request parameter indicates the natural language for the content of the Get Discovery Service Metadata Response 2.2. Get Discovery Service Metadata Response The Get Discovery Service Metadata Response shall contain the following sets of parameters:  Discovery Service Metadata,  Operations Metadata,  Languages. 2.2.1. Discovery Service Metadata parameters The Discovery Service Metadata parameters shall at least contain the INSPIRE metadata elements of the Discovery Service. 2.2.2. Operations Metadata parameters The Operations Metadata parameter provides metadata about the operations implemented by the Discovery Service. These metadata parameters shall describe each operation. It shall at least provide the following: 1. indicate for the Publish Metadata if the Pull Mechanism, the Push Mechanism or both are available; 2. describe each operation, including as a minimum a description of the data exchanged and the network address. 2.2.3. Languages parameter Two language parameters shall be provided:  the Response Language parameter indicating the natural language used in the Get Discovery Service Metadata Response parameters,  the Supported Languages parameter containing the list of the natural languages supported by the Discovery Service. 3. DISCOVER METADATA OPERATION 3.1. Discover Metadata Request This Discovery Metadata Request contains the following parameters:  Language,  Query. 3.1.1. Language parameter The Language parameter indicates the natural language requested for the content of the Discover Metadata Response. 3.1.2. Query parameter The Query parameter shall contain the combination of search criteria as specified in part A. 3.2. Discover Metadata Response 3.2.1. Discover Metadata Response parameter The Discover Metadata Response parameter shall contain at least the INSPIRE metadata elements of each resource matching the query. 4. PUBLISH METADATA OPERATION The Publish Metadata function enables the publication of the INSPIRE metadata elements of resources at the Discovery Service. Two alternatives are:  Push Mechanism: allowing editing of the INSPIRE metadata elements of resources accessible from the Discovery Service,  Pull Mechanism: allows the Member State Discovery Service to pull INSPIRE metadata elements of resources from a remote location. At least one of the above alternatives shall be supported. 4.1. Push Mechanism 4.1.1. Edit Metadata Request 4.1.1.1. Edit Metadata Request parameter The Edit Metadata Request parameter provides all information requested for INSPIRE metadata elements of resources to be inserted, updated or deleted at the Discovery Service. 4.2. Pull Mechanism 4.2.1. Collect Metadata Request 4.2.1.1. Collect Metadata Request parameter The Collect Metadata Request parameter provides all information about the remote location required to retrieve the available metadata of resources. It shall include as a minimum the INSPIRE metadata elements of the dedicated spatial data service. 5. LINK DISCOVERY SERVICE OPERATION The Link Discovery Service operation allows the declaration of the availability of a Discovery Service compliant with this Regulation, for the discovery of resources through the Member State Discovery Service while maintaining the resource metadata at the owner location. 5.1. Link Discovery Service Request 5.1.1. Link Discovery Service Request parameter The Link Discovery Service Request parameter shall provide all information about the Public Authoritys or Third Partys Discovery Service compliant with this Regulation, enabling the Member State Discovery Service to get resources metadata based on a combination of search criteria from the Public Authoritys or Third Partys Discovery Service and to collate it with other resources metadata. ANNEX III VIEW SERVICES PART A Operations 1. LIST OF OPERATIONS In order to be in conformity with Article 11(1) of Directive 2007/2/EC, the View Service shall provide the operations listed in Table 1 of this Annex. Table 1 Operation Role Get View Service Metadata Provides all necessary information about the service and describes service capabilities Get Map Returns a map containing the geographic and thematic information coming from the available spatial datasets. This map is an image spatially referenced In order to be in conformity with Article 12 of Directive 2007/2/EC, the view Service shall support the operations listed in Table 2 of this Annex. Table 2 Operation Role Link View Service Allows a Public Authority or a Third Party to declare a view Service for the viewing of its resources through the Member State View Service while maintaining the viewing capability at the Public Authority or the Third party location The request and response parameters of each operation complete the description of each operation and form an integral part of the View Service technical specification. 2. GET VIEW SERVICE METADATA OPERATION 2.1. Get View Service Metadata Request 2.1.1. Get View Service Metadata Request parameters The Get View Service Metadata Request parameter indicates the natural language requested for the content of the Get View Service Metadata Response. 2.2. Get View Service Metadata Response parameters The Get View Service Metadata Response shall contain the following set of parameters:  View Service Metadata,  Operations Metadata,  Languages,  Layers Metadata. 2.2.1. View Service Metadata parameters The View Service Metadata parameters shall at least contain the INSPIRE metadata elements of the View Service. 2.2.2. Operations Metadata parameters The Operation Metadata parameter describes the operations of the View Service and shall contain as a minimum a description of the data exchanged and the network address of each operation. 2.2.3. Languages parameters Two language parameters shall be provided:  the Response Language parameter indicating the natural language used in the Get Service Metadata Response parameters,  the Supported Languages parameter containing the list of the natural languages supported by this view service. 2.2.4. Layers Metadata parameters The metadata elements listed in Table 3 shall be provided for each layer. Table 3 Metadata elements Description Resource Title The title of the layer, used for human communication, for presentation of the layer, e.g. in a menu Resource Abstract Layer abstract Keyword Additional keywords Geographic Bounding Box The minimum bounding rectangle in all supported Coordinate Reference Systems of the area covered by the layer Unique Resource Identifier The Unique Resource Identifier of the resource used to create the layer The layer specific parameters listed in Table 4 shall be provided for each layer. Table 4 Parameter Description Name Harmonised name of the layer Coordinate Reference Systems List of Coordinate Reference Systems in which the layer is available Styles List of the rendering styles available for the layer. A style shall be composed of a title and a unique identifier Legend URL Location of the legend for each style, language and dimension pairs Dimension Pairs Indicates the supported two dimensional axis pairs for multi-dimensional spatial data sets and spatial data sets series 3. GET MAP OPERATION 3.1. Get Map Request 3.1.1. Get Map Request parameters The Get Map Request parameters listed in Table 5 shall be provided Table 5 Parameter Description Layers List of layer names to be included in the map Styles List of style to be used for each layer Coordinate Reference System Coordinate Reference System of the map Bounding box The 4 corner Coordinate of the two dimensional map for the selected Dimension pair and in the selected Coordinate Reference System Image width The map width in pixels Image height The map height in pixels Image format The output image format Language language to be used for the response Dimension pair The two dimensional axis to be used for the map. For example, a geographical dimension and time 4. LINK VIEW SERVICE OPERATION 4.1. Link View Service Request 4.1.1. Link View Service Request parameter The Link View Service parameter shall provide all information about the Public Authoritys or Third Partys View Service compliant with this regulation, enabling the Member State View Service to get a map from the Public Authoritys or Third Partys View Service and to collate it with other maps. PART B Other characteristics The View Service shall have the following characteristics. 1. Coordinate Reference Systems The layers shall be simultaneously viewed using a single coordinate reference system and the View Service shall support at least the Coordinate Reference Systems in Annex I, point 1 of Directive 2007/2/EC. 2. Image Format The View Service shall support at least one of the following image formats:  the Portable Network Graphics (PNG) format,  the Graphics Interchange Format (GIF), without compression.